Citation Nr: 0309919	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  02-16 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
disability.

2.  Entitlement to service connection for a speech 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel
INTRODUCTION

The veteran had active military service from May 28, 1964, to 
June 25, 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The veteran testified before the undersigned Veterans Law 
Judge via videoconferencing technology in February 2003.  A 
transcript of the veteran's hearing has been associated with 
the claims folder.


REMAND

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  It is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R.         
§§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the veteran's claim.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The veteran contends that foot and speech conditions that 
existed prior to his entrance into service were aggravated by 
his time in the Air Force.  He indicated during his February 
2003 hearing that he was discharged from service due to 
medical disability.

The Board notes that service medical records associated with 
the claims folder consist of the veteran's enlistment and 
discharge physical examination reports, the report of an 
audiogram, a spectacle order form and dental records.  With 
his claim of entitlement to service connection, the veteran 
submitted a copy of a June 1964 recommendation for discharge.  
That form indicates that the veteran's squadron commander 
recommended his discharge due to unsatisfactory performance 
and psychiatric evaluation.  The form also indicates that 
there were two attachments, but does not reveal the specific 
reasons for the veteran's discharge.  The records of any 
medical or psychiatric evaluation of the veteran prior to his 
discharge should be obtained.  

The Board also notes that the veteran was found to have a 
congenital deformity of his toes on enlistment examination.  
The evidence of record reflects treatment of the veteran by a 
private podiatrist for complaints related to his feet.  
However, there is no medical evidence regarding the etiology 
of the veteran's current foot disabilities nor is there an 
opinion regarding whether the veteran's pre-service foot 
disability was aggravated by his active service.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a) (2002).  In 
this letter, the RO should request the 
veteran to provide medical evidence, such 
as a statement from a physician or other 
health care provider with appropriate 
expertise, supporting his contention that 
the disabilities at issue chronically 
increased in severity during his military 
service.  He should also be requested to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for all VA and non-VA medical 
care providers who might possess 
additional records supportive of his 
claims, to include any health care 
professionals who performed examinations 
for insurance or employment purposes.  
The RO should inform the veteran that the 
evidence and information requested by the 
RO must be received by the RO within one 
year of the date of the RO's letter.  

2.  After securing any necessary 
release(s) from the veteran, the RO 
should attempt to obtain copies of all 
identified records not currently 
associated with the claims folder.

3.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative, and request them 
to provide a copy of such records.

4.  The RO should contact the National 
Personnel Records Center and obtain the 
veteran's service personnel records as 
well as any outstanding service medical 
records.  Specifically, the RO should 
request the report of a psychiatric 
evaluation performed in May or June 1964. 

5.  The RO should then schedule the 
veteran for a VA examination by a 
physician with the appropriate expertise 
to determine the nature, extent and 
etiology of any currently existing 
disabilities of the veteran's feet.  The 
veteran should be properly notified of 
the date, time, and place of the 
examination in writing.  The claims 
folder, to include a copy of this Remand, 
must be made available to and reviewed by 
the examiner before completion of the 
examination report.  

All indicated testing should be 
conducted, and a complete history should 
be elicited.

Based upon the documented history and the 
examination results, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that any existing 
disability of the veteran's feet was 
caused or chronically worsened by the 
veteran's military service.  

The complete rationale for all opinions 
expressed must be clearly set forth in 
the examination report.

6.  The RO should then review the claims 
folder to ensure that all requested 
development has been conducted and completed 
in full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.

7.  Then, the RO should undertake any 
further action it determines is required 
to comply with the notice and duty to 
assist requirements of the VCAA.  

8.  When the above development has been 
completed, the RO should readjudicate the 
issues of entitlement to service 
connection for bilateral foot disability 
and for speech disability.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case and afford the veteran and his 
representative an appropriate opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




